  Case: 1:18-cv-02861 Document #: 73 Filed: 11/02/18 Page 1 of 15 PageID #:1030



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


PEOPLE OF THE STATE OF ILLINOIS           )
ex rel. LISA MADIGAN, Attorney General    )
of the State of Illinois,                 )          No. 1:18-cv-2861
                                          )
             Plaintiff,                   )          Judge Andrea R. Wood
                                          )          Magistrate Judge Maria Valdez
      v.                                  )
                                          )
SUBURBAN EXPRESS, INC.; ALLERTON )
CHARTER COACH, INC.; and DENNIS           )
TOEPPEN, individually and in his official )
capacity as owner,                        )
                                          )
             Defendants.                  )

 MOTION FOR ENTRY OF DEFAULT AND SETTING OF HEARING DATE
            FOR PROVE-UP OF DEFAULT JUDGMENT

      Plaintiff, the People of the State of Illinois ex rel. Lisa Madigan, Attorney

General of the State of Illinois (hereafter “the State”), respectfully moves this

honorable Court pursuant to Federal Rule of Civil Procedure 55(a) for an Entry of

Default against Defendants Suburban Express, Inc., Allerton Charter Coach, Inc.,

and Dennis Toeppen.     The State further requests a hearing date to prove its

entitlement to a default judgment including compensatory and punitive damages

pursuant to Federal Rule of Civil Procedure 55(b).

      Since the parties met with the Court for the October 9, 2018 settlement

conference, the defendants sent an October 9 email message to the State regarding

settlement terms. After receiving the email, the State attempted to contact the
    Case: 1:18-cv-02861 Document #: 73 Filed: 11/02/18 Page 2 of 15 PageID #:1031



defendants on multiple occasions via telephone and email in an effort to further

settlement discussions, and emailed the defendants a draft of settlement terms in

accordance with suggestions made by the Court. The defendants have not responded

to any of the State’s communications. Instead, the defendants have made every effort

to delay this matter, and prolong the scheduling of further settlement discussions

with the Court. Based on the content of the defendants’ October 9 email message to

the State and the defendants’ apparent unwillingness to communicate further

regarding settlement terms, and instead merely delay this matter, the State does not

believe further settlement efforts will be productive even in light of the recent

appointment of settlement counsel for the defendants.1

       In support of its motion, the State states as follows:

       1.     The State filed its Complaint on April 23, 2018. (Dkt. 1.) Defendants

appeared via Attorney James E. Long on May 8, 2018. (Dkt. 26.)

       2.     The parties have agreed to, and the Court has subsequently ordered,

various extensions to defendants’ responsive pleading deadline in order to allow for

settlement discussions between the parties. Per the Court’s August 16, 2018 Order,

defendants’ responsive pleading deadline was September 13, 2018. (Dkt. 53.)

       3.     Defendants have failed to answer or otherwise plead.                 See Docket

Report, attached hereto as Ex. A.

       4.     When a party against whom judgment is sought fails to answer or

otherwise plead by the stated deadline, the clerk must enter the party’s default. Fed.


1The State noticed this motion for presentment on Wednesday, November 7, 2018 in deference to
defendant Toeppen’s request to avoid hearing dates on Thursdays and Fridays.

                                               2
  Case: 1:18-cv-02861 Document #: 73 Filed: 11/02/18 Page 3 of 15 PageID #:1032



R. Civ. P. 55(a). The Court also possesses the power to enter a party’s default. City of

New York v. Mickalis Pawn Shop, 645 F.3d 114, 128 (2d Cir. 2011).

      5.     The State further seeks entry of default judgment against defendants

pursuant to Federal Rule of Civil Procedure 55(b)(2), and requests that the Court

grant it a hearing to allow the State to demonstrate its entitlement to compensatory

and punitive damages as well as civil penalties as part of the judgment to be entered

against the defendants. See Lowe v. McGraw-Hill Cos., 361 F.3d 335, 339-40 (7th

Cir. 2004) (“[I]f an evidentiary hearing or other proceedings are necessary in order to

determine what the judgment should provide, such as the amount of damages that

the defaulting defendant must pay, those proceedings must be conducted before the

judgment is entered.”).

      WHEREFORE, the State respectfully requests that the Court:

      a.     Enter an Order finding Defendants Suburban Express, Inc., Allerton

             Charter Coach, Inc., and Dennis Toeppen in default;

      b.     Set a hearing date to allow the State to prove its entitlement to a default

             judgment including compensatory and punitive damages and civil

             penalties; and

      c.     Enter any further orders that the Court deems just and appropriate.




                                           3
  Case: 1:18-cv-02861 Document #: 73 Filed: 11/02/18 Page 4 of 15 PageID #:1033



Date: November 2, 2018               Respectfully submitted,

                                     LISA MADIGAN
                                     Attorney General of Illinois

                                     By: /s/ Matthew V. Chimienti

                                     Jeanne Witherspoon
                                     Matthew V. Chimienti
                                     Alison V. Hill
                                     Jeff VanDam
                                     Thomas J. Verticchio
                                     Assistant Attorneys General
                                     Civil Rights & Special Litigation Bureaus
                                     OFFICE OF THE ILLINOIS ATTORNEY GENERAL
                                     100 W. Randolph St., 11th Floor
                                     Chicago, IL 60601
                                     Tel.: (312) 814-8570
                                     jwitherspoon@atg.state.il.us
                                     mchimienti@atg.state.il.us
                                     ahill@atg.state.il.us
                                     jvandam@atg.state.il.us
                                     tverticchio@atg.state.il.us




                                       4
Case: 1:18-cv-02861 Document #: 73 Filed: 11/02/18 Page 5 of 15 PageID #:1034




                          EXHIBIT A
11/2/2018                               CM/ECF#:
                Case: 1:18-cv-02861 Document  LIVE,
                                                 73Ver 6.2.2 - 11/02/18
                                                    Filed:     U.S. District Court,
                                                                              Page  Northern
                                                                                       6 of Illinois
                                                                                             15 PageID #:1035
                                                                                         CASREF,MIDP,PROTO,VALDEZ

                                        United States District Court
                      Northern District of Illinois - CM/ECF LIVE, Ver 6.2.2 (Chicago)
                              CIVIL DOCKET FOR CASE #: 1:18-cv-02861


 Lisa Madigan v. Suburban Express, Inc. et al                                            Date Filed: 04/23/2018
 Assigned to: Honorable Andrea R. Wood                                                   Jury Demand: Plaintiff
 Referred to: Honorable Maria Valdez (Settlement)                                        Nature of Suit: 890 Other Statutory Actions
 Cause: 42:1981 Civil Rights                                                             Jurisdiction: Federal Question
 Plaintiff
 Lisa Madigan                                                             represented by Jeffrey J Vandam
 People of the State of Illinois ex rel.,                                                Office of the Attorney General of Illinois
 Attorney General of the State of Illinois                                               Assistant Attorney General, Civil Rights
                                                                                         Bureau
                                                                                         100 W. Randolph
                                                                                         11th Floor
                                                                                         Chicago, IL 60601
                                                                                         (312) 814-1188
                                                                                         Email: JVanDam@atg.state.il.us
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Alison V Hill
                                                                                         Office Of The Illinois Attorney General
                                                                                         100 W. Randolph St.
                                                                                         Chicago, IL 60601
                                                                                         (312) 814-3954
                                                                                         Email: AHill@atg.state.il.us
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Elizabeth Mary Hady
                                                                                         Illinois Attorney General's Office
                                                                                         100 W. Randolph St
                                                                                         11th Floor
                                                                                         Chicago, IL 60601
                                                                                         312-814-1137
                                                                                         Email: ehady@atg.state.il.us
                                                                                         TERMINATED: 09/17/2018

                                                                                         Jeanne Marie Witherspoon
                                                                                         Illinois Attorney General's Office
                                                                                         100 West Randolph Street
                                                                                         Chicago, IL 60601
                                                                                         312-814-3000
                                                                                         Email: jwitherspoon@atg.state.il.us
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Matthew Vincent Chimienti
                                                                                         Illinois Attorney General
                                                                                         100 W. Randolph Street
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?805722971641085-L_1_0-1                                                                1/9
11/2/2018                               CM/ECF#:
                Case: 1:18-cv-02861 Document  LIVE,
                                                 73Ver 6.2.2 - 11/02/18
                                                    Filed:     U.S. District Court,
                                                                              Page  Northern
                                                                                       7 of Illinois
                                                                                             15 PageID #:1036
                                                                            11th Floor
                                                                            Chicago, IL 60601
                                                                            (312) 814-8570
                                                                            Email: mchimienti@atg.state.il.us
                                                                            ATTORNEY TO BE NOTICED

                                                                                        Thomas John Verticchio
                                                                                        Office of the Attorney General
                                                                                        100 West Randolph Street
                                                                                        Chicago, IL 60601
                                                                                        (312) 814-3000
                                                                                        Email: TVerticchio@atg.state.il.us
                                                                                        ATTORNEY TO BE NOTICED


 V.
 Defendant
 Suburban Express, Inc.                                                   represented by Suburban Express, Inc.
                                                                                         P.O. Box 17221
                                                                                         Urbana, IL 61803
                                                                                         217-344-2600
                                                                                         PRO SE

                                                                                        James Earl Long , III
                                                                                        Chapin & Long
                                                                                        Suite 103
                                                                                        411 Clarendon Ct
                                                                                        Savoy, IL 61874
                                                                                        (217) 352-1400
                                                                                        Email: jlong@chapinlong.com
                                                                                        TERMINATED: 09/04/2018
                                                                                        LEAD ATTORNEY
                                                                                        PRO HAC VICE
 Defendant
 Allerton Charter Coach, Inc.                                             represented by Allerton Charter Coach, Inc.
                                                                                         PRO SE

                                                                                        James Earl Long , III
                                                                                        (See above for address)
                                                                                        TERMINATED: 09/04/2018
                                                                                        LEAD ATTORNEY
                                                                                        PRO HAC VICE
 Defendant
 Dennis Toeppen                                                           represented by Dennis Toeppen
 individually and in his official capacity as                                            P.O. Box 17221
 owner                                                                                   Urbanan, IL 61803
                                                                                         217-344-2600
                                                                                         Email: NDIL@net66.net
                                                                                         PRO SE

                                                                                        James Earl Long , III
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?805722971641085-L_1_0-1                                                      2/9
11/2/2018                               CM/ECF#:
                Case: 1:18-cv-02861 Document  LIVE,
                                                 73Ver 6.2.2 - 11/02/18
                                                    Filed:     U.S. District Court,
                                                                              Page  Northern
                                                                                       8 of Illinois
                                                                                             15 PageID #:1037
                                                                            (See above for address)
                                                                            TERMINATED: 09/04/2018
                                                                            LEAD ATTORNEY
                                                                            PRO HAC VICE


  Date Filed             #    Docket Text
  04/23/2018             1 COMPLAINT Public Version filed by Illinois Attorney General Lisa Madigan and
                           Assistants; Jury Demand. Filing fee $ 400, receipt number 0752-14381204. (Attachments:
                           # 1 Exhibit Exhibits 1-30 Public Version)(Vandam, Jeffrey) (Entered: 04/23/2018)
  04/23/2018             2 CIVIL Cover Sheet (Vandam, Jeffrey) (Entered: 04/23/2018)
  04/23/2018             3 ATTORNEY Appearance for Plaintiff Illinois Attorney General Lisa Madigan and
                           Assistants by Jeffrey J Vandam (Vandam, Jeffrey) (Entered: 04/23/2018)
  04/23/2018                  CASE ASSIGNED to the Honorable Andrea R. Wood. Designated as Magistrate Judge the
                              Honorable Maria Valdez. (kb, ) (Entered: 04/23/2018)
  04/23/2018             4 ATTORNEY Appearance for Plaintiff Illinois Attorney General Lisa Madigan and
                           Assistants by Thomas John Verticchio (Verticchio, Thomas) (Entered: 04/23/2018)
  04/23/2018             5 ATTORNEY Appearance for Plaintiff Illinois Attorney General Lisa Madigan and
                           Assistants by Matthew V. Chimienti (Chimienti, Matthew) (Entered: 04/23/2018)
  04/23/2018             6 ATTORNEY Appearance for Plaintiff Illinois Attorney General Lisa Madigan and
                           Assistants by Elizabeth Mary Hady (Hady, Elizabeth) (Entered: 04/23/2018)
  04/23/2018             7 ATTORNEY Appearance for Plaintiff Illinois Attorney General Lisa Madigan and
                           Assistants by Alison V Hill (Hill, Alison) (Entered: 04/23/2018)
  04/23/2018             8 MOTION by Plaintiff Illinois Attorney General Lisa Madigan and Assistants for
                           temporary restraining order (Attachments: # 1 Exhibit EX 1 (Proposed TRO))(Vandam,
                           Jeffrey) (Entered: 04/23/2018)
  04/23/2018             9 MEMORANDUM by Illinois Attorney General Lisa Madigan and Assistants in support of
                           motion for temporary restraining order 8 (Attachments: # 1 Exhibit EX 1-16 Public
                           Verison)(Vandam, Jeffrey) Docket Text Modified by Clerks Office (ew, ). (Entered:
                           04/23/2018)
  04/23/2018            10 SEALED DOCUMENT by Plaintiff Illinois Attorney General Lisa Madigan and
                           Assistants Memorandum of Law in Support of Motion for Temporary Restraining Order
                           (Under Seal Version) (Attachments: # 1 Exhibit EX 1-16 Under Seal Version)(Vandam,
                           Jeffrey) Docket Text Modified by Clerks Office (ew, ). (Entered: 04/23/2018)
  04/23/2018            11 SEALED DOCUMENT by Plaintiff Illinois Attorney General Lisa Madigan and
                           Assistants Complaint (Under Seal Version) (Attachments: # 1 Exhibit EX 1-30 (Under
                           Seal Version))(Vandam, Jeffrey) (Entered: 04/23/2018)
  04/23/2018            12 MOTION by Plaintiff Illinois Attorney General Lisa Madigan and Assistants for leave to
                           file Documents Under Seal (Vandam, Jeffrey) (Entered: 04/23/2018)
  04/23/2018            13 EMERGENCY NOTICE of Motion by Matthew V. Chimienti for presentment of motion
                           for temporary restraining order 8 , motion for leave to file 12 before Honorable Andrea R.
                           Wood on 4/26/2018 at 09:00 AM. (Chimienti, Matthew) (Entered: 04/23/2018)
  04/23/2018            14 ATTORNEY Appearance for Plaintiff Illinois Attorney General Lisa Madigan and
                           Assistants by Jeanne Marie Witherspoon (Witherspoon, Jeanne) (Entered: 04/23/2018)

https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?805722971641085-L_1_0-1                                                 3/9
11/2/2018  Case: 1:18-cv-02861 Document  CM/ECF#:
                                                LIVE,
                                                   73Ver 6.2.2 - 11/02/18
                                                       Filed:    U.S. District Court,
                                                                                Page  Northern
                                                                                         9 of Illinois
                                                                                               15 PageID #:1038
  04/24/2018   15 NOTICE TO THE PARTIES - The Court is participating in the Mandatory Initial
                    Discovery Pilot (MIDP). The key features and deadlines are set forth in this Notice which
                    includes a link to the (MIDP) Standing Order and a Checklist for use by the parties. In
                    cases subject to the pilot, all parties must respond to the mandatory initial discovery
                    requests set forth in the Standing Order before initiating any further discovery in this case.
                    Please note: The discovery obligations in the Standing Order supersede the disclosures
                    required by Rule 26(a)(1). Any party seeking affirmative relief must serve a copy of the
                    following documents (Notice of Mandatory Initial Discovery and the Standing Order) on
                    each new party when the Complaint, Counterclaim, Crossclaim, or Third-Party Complaint
                    is served. (eaa, ) (Entered: 04/24/2018)
  04/24/2018                  SUMMONS Issued as to Defendants Allerton Charter Coach, Inc., Dennis Toeppen (ags, )
                              (Entered: 04/24/2018)
  04/24/2018                  SUMMONS Issued as to Defendant Suburban Express, Inc. (kb, ) (Entered: 04/24/2018)
  04/25/2018            16 MINUTE entry before the Honorable Andrea R. Wood: Motion Hearing set for 4/26/2018
                           13 is stricken and reset for 4/27/2018 at 10:00 AM. Mailed notice (ef, ) (Entered:
                           04/25/2018)
  04/25/2018            17 AMENDED NOTICE of Motion by Matthew V. Chimienti for presentment of motion for
                           temporary restraining order 8 , motion for leave to file 12 before Honorable Andrea R.
                           Wood on 4/27/2018 at 10:00 AM. (Chimienti, Matthew) (Entered: 04/25/2018)
  04/25/2018            18 SUMMONS Returned Executed by Lisa Madigan as to Allerton Charter Coach, Inc. on
                           4/23/2018, answer due 5/14/2018; Suburban Express, Inc. on 4/23/2018, answer due
                           5/14/2018; Dennis Toeppen on 4/23/2018, answer due 5/14/2018. (Chimienti, Matthew)
                           (Docket Text Modified on 4/26/2018 by Clerk's Office) (eaa, ). (Entered: 04/25/2018)
  04/25/2018            19 AFFIDAVIT of Service filed by Plaintiff Lisa Madigan (Chimienti, Matthew) (Entered:
                           04/25/2018)
  04/27/2018            20 MINUTE entry before the Honorable Andrea R. Wood: Motion Hearing held. Only
                           counsel for Plaintiff appeared. Plaintiff's counsel confirmed service of process and that
                           notice of the motion hearing was provided to Defendants. Plaintiff's counsel represented
                           that Plaintiff has secured the agreement of Defendants, through their counsel, for entry of
                           an agreed temporary restraining order. The Court notes that subsequent to the motion
                           hearing, the parties submitted to chambers a proposed temporary restraining order signed
                           by counsel for all parties. Plaintiff's motion for temporary restraining order 8 is taken
                           under advisement. Plaintiff's motion for leave to file documents under seal 12 is granted.
                           Motion hearing continued to 4/27/2018 at 3:00 P.M. Mailed notice (ef, ) (Entered:
                           04/27/2018)
  04/27/2018            21 MINUTE entry before the Honorable Andrea R. Wood: Upon review of the proposed
                           Agreed Temporary Restraining Order, Plaintiff's motion for a temporary restraining order 8
                           granted. Enter Agreed Temporary Restraining Order. Motion hearing set for 4/27/2018 at
                           3:00 PM is stricken. Status hearing set for 5/23/2018 at 9:00 AM. Mailed notice (ef, )
                           (Entered: 04/27/2018)
  04/27/2018            22 AGREED TEMPORARY Restraining Order signed by the Honorable Andrea R. Wood on
                           4/27/2018. Mailed notice(ef, ) (Entered: 04/27/2018)
  04/27/2018            23 CERTIFICATE of Service by Matthew V. Chimienti on behalf of Lisa Madigan regarding
                           order, temporary restraining order 22 (Chimienti, Matthew) (Entered: 04/27/2018)
  05/03/2018            24 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 150, receipt number 0752-
                           14424292. (Long, James) (Entered: 05/03/2018)
  05/07/2018            25 MINUTE entry before the Honorable Andrea R. Wood: Attorney application to appear pro
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?805722971641085-L_1_0-1                                                  4/9
11/2/2018      Case: 1:18-cv-02861 DocumentCM/ECF#:
                                                  LIVE,
                                                    73 Ver 6.2.2 -11/02/18
                                                        Filed:     U.S. District Court,
                                                                                 PageNorthern
                                                                                        10 ofIllinois
                                                                                                15 PageID #:1039
                        hac vice 24 is granted. Mailed notice (ef, ) (Entered: 05/07/2018)
  05/08/2018            26 ATTORNEY Appearance for Defendants Allerton Charter Coach, Inc., Suburban Express,
                           Inc., Dennis Toeppen by James Earl Long, III (Long, James) (Entered: 05/08/2018)
  05/17/2018            27 MOTION by Plaintiff Lisa Madigan for extension of time - Joint Motion for Extension of
                           Agreed Temporary Restraining Order and Unopposed Motion for Extension of Defendants'
                           Time to Respond to Plaintiff's Complaint (Vandam, Jeffrey) (Entered: 05/17/2018)
  05/17/2018            28 NOTICE of Joint Motion for Extension of Agreed Temporary Restraining Order and
                           Unopposed Motion for Extension of Defendants' Time to Respond to Plaintiff's Complaint -
                           Notice of Motion by Jeffrey J Vandam for presentment of extension of time 27 before
                           Honorable Andrea R. Wood on 5/23/2018 at 09:00 AM. (Vandam, Jeffrey) (Entered:
                           05/17/2018)
  05/22/2018            29 MINUTE entry before the Honorable Andrea R. Wood: The parties' joint motion for
                           extension of agreed temporary restraining order and unopposed motion for extension of
                           Defendants' time to respond to Plaintiff's complaint 27 is granted. By agreement of the
                           parties, the agreed temporary restraining order entered 4/27/2018 (and currently due to
                           expire on 5/25/2018) shall be extended by 28 days until 6/22/2018. In addition,
                           Defendants' time to answer or otherwise respond to the complaint is extended until
                           6/26/2018. The status and motion hearing set for 5/23/2018 is stricken and reset for
                           6/26/2018 at 09:00 AM. Mailed notice (ef, ) (Entered: 05/22/2018)
  06/05/2018            30 AFFIDAVIT of Dennis Toeppen (Long, James) (Entered: 06/05/2018)
  06/07/2018            31 MOTION by Plaintiff Lisa Madigan for protective order (Attachments: # 1 Exhibit)
                           (Chimienti, Matthew) (Entered: 06/07/2018)
  06/07/2018            32 NOTICE of Motion by Matthew Vincent Chimienti for presentment of motion for
                           protective order 31 before Honorable Andrea R. Wood on 6/12/2018 at 09:00 AM.
                           (Chimienti, Matthew) (Entered: 06/07/2018)
  06/07/2018            33 AFFIDAVIT of Dennis Toeppen (Long, James) (Entered: 06/07/2018)
  06/11/2018            34 MINUTE entry before the Honorable Andrea R. Wood: Plaintiff's Unopposed Motion for
                           agreed confidentiality order 31 is granted. Enter order. The motion presentment date of
                           6/12/2018 is stricken; parties need not appear. Mailed notice (ef, ) (Entered: 06/11/2018)
  06/11/2018            35 AGREED CONFIDENTIALITY ORDER signed by the Honorable Andrea R. Wood on
                           6/11/2018. Mailed notice(ef, ) (Entered: 06/11/2018)
  06/11/2018            36 NOTICE of Correction regarding protective order 35 . (ef, ) (Entered: 06/11/2018)
  06/20/2018            37 MOTION by Plaintiff Lisa Madigan for extension of time (Chimienti, Matthew) (Entered:
                           06/20/2018)
  06/20/2018            38 NOTICE of Motion by Matthew Vincent Chimienti for presentment of extension of time
                           37 before Honorable Andrea R. Wood on 6/26/2018 at 09:00 AM. (Chimienti, Matthew)
                           (Entered: 06/20/2018)
  06/25/2018            39 MINUTE entry before the Honorable Andrea R. Wood: The parties' joint motion for
                           extension of agreed temporary restraining order and unopposed motion for extension of
                           Defendants' time to respond to Plaintiff's complaint 37 is granted. By agreement of the
                           parties, the agreed temporary restraining order entered 4/27/2018 (and currently due to
                           expire on 6/22/2018) shall be extended by 28 days until 7/20/2018. In addition,
                           Defendants' time to answer or otherwise respond to the complaint is extended until
                           7/24/2018. The motion hearing set for 6/26/2018 is stricken. Status hearing set for


https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?805722971641085-L_1_0-1                                                 5/9
11/2/2018      Case: 1:18-cv-02861 DocumentCM/ECF#:
                                                  LIVE,
                                                    73 Ver 6.2.2 -11/02/18
                                                        Filed:     U.S. District Court,
                                                                                 PageNorthern
                                                                                        11 ofIllinois
                                                                                                15 PageID #:1040
                        6/26/2018 is stricken and reset for 7/24/2018 at 09:00 AM. Mailed notice (ef, ) (Entered:
                        06/25/2018)
  07/13/2018            40 MOTION by Plaintiff Lisa Madigan for preliminary injunction (Chimienti, Matthew)
                           (Entered: 07/13/2018)
  07/13/2018            41 NOTICE of Motion by Matthew Vincent Chimienti for presentment of motion for
                           preliminary injunction 40 before Honorable Andrea R. Wood on 7/19/2018 at 09:00 AM.
                           (Chimienti, Matthew) (Entered: 07/13/2018)
  07/16/2018            42 MOTION by Attorney James E. Long to withdraw as attorney for Allerton Charter Coach,
                           Inc., Suburban Express, Inc., Dennis Toeppen. New address information: Dennis Toeppen,
                           P.O. Box 17221, Urbana, Illinois 61803 (Attachments: # 1 Declaration Notification of
                           Party Contact information - Suburban Express, # 2 Declaration Notification of Party
                           Contact Information, # 3 Text of Proposed Order Proposed Order Granting Motion to
                           Withdraw as Counsel for Defendant)(Long, James) (Entered: 07/16/2018)
  07/16/2018            43 MOTION by Defendants Allerton Charter Coach, Inc., Suburban Express, Inc., Dennis
                           Toeppen to Withdraw as Counsel for Defendant. (Attachments: # 1 Declaration
                           Notification of Party Contact Information - Dennis Toeppen and Allerton Charter Coach, #
                           2 Declaration Notification of Party Contact Information - Suburban Express)(Long, James)
                           (Docket Text Modified on 7/17/2018 by Clerk's Office) (eaa, ). (Entered: 07/16/2018)
  07/19/2018            44 MINUTE entry before the Honorable Andrea R. Wood: Motion hearing held. Counsel for
                           Plaintiff appeared and Defendant Dennis Toeppen appeared pro se. Pursuant to the
                           discussion held in open court and by agreement of the parties, in light of the uncertainty
                           regarding Defendants' representation, the Court finds that good cause exists to extend the
                           temporary restraining order entered 4/27/2018 (and currently due to expire on 7/20/2018)
                           by 60 days until 9/20/2018. In addition, Defendants' time to answer or otherwise respond
                           to the complaint is stricken until further order of Court. As stated on the record, Plaintiff's
                           motion for preliminary injunction 40 and motion by counsel to withdraw as attorney 42 43
                           are entered and continued to the next status hearing. Case referred to Magistrate Judge
                           Valdez for the purposes of a settlement conference. Status hearing set for 7/24/2018 is
                           stricken and reset for 8/16/2018 at 9:00 AM. Mailed notice (ef, ) (Entered: 07/20/2018)
  07/19/2018            45 Pursuant to Local Rule 72.1, this case is hereby referred to the calendar of Honorable
                           Maria Valdez for the purpose of holding proceedings related to: settlement conference. (ef,
                           )Mailed notice. (Entered: 07/20/2018)
  07/23/2018            46 MINUTE entry before the Honorable Maria Valdez: This case has been referred to Judge
                           Valdez to conduct a settlement conference. The parties are ordered to appear for status on
                           7/31/18 at 10:00 a.m. in Courtroom 1041 to set a settlement conference date. The parties
                           are further directed to consult with their respective clients before the status date to
                           determine the dates of unavailability for a settlement conference that may be set within the
                           next three to four months. Because of the volume of settlement conferences conducted by
                           Judge Valdez, once a settlement conference date has been agreed upon, no continuance
                           will be granted without a motion showing extreme hardship. Mailed notice (lp, ) (Entered:
                           07/23/2018)
  07/26/2018            47 NOTICE by Lisa Madigan Notice of Filing and Certificate of Service (Hill, Alison)
                           (Entered: 07/26/2018)
  07/31/2018            48 MINUTE entry before the Honorable Maria Valdez: Magistrate Judge status hearing held
                           on 7/31/18. This case is set to 8/14/18 at 1:00 p.m. before recalled Magistrate Judge
                           Rodovich in Chamber 1046 for settlement conference. Parties are to contact Judge Valdez's
                           chambers upon arrival. Judge Valdez requires full compliance with the Court's Standing
                           Order on Settlement Conference found on Judge Valdez's website available at

https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?805722971641085-L_1_0-1                                                      6/9
11/2/2018      Case: 1:18-cv-02861 Document  CM/ECF#:
                                                    LIVE,
                                                      73 Ver 6.2.2 -11/02/18
                                                          Filed:     U.S. District Court,
                                                                                   PageNorthern
                                                                                          12 ofIllinois
                                                                                                  15 PageID #:1041
                        www.ilnd.uscourts.gov, or the parties can contact courtroom deputy, Lisa Provine, at
                        (312)408-5135 for a copy. Failure to comply with the provisions of the Court's Standing
                        Order may result in the unilateral cancellation of the settlement conference by the Court.
                        Absent leave from the Court, cancellation will result if the Plaintiff fails to submit to
                        chambers copies of the settlement letters 21 days prior to the settlement conference. The
                        fact that a settlement conference has been scheduled does not mean that the parties should
                        stop engaging in settlement discussions among themselves. The Court finds that too often
                        the parties put settlement talks on hold until the settlement conference with the Magistrate
                        Judge. The Court expects that many cases can be resolved among the parties without the
                        need for court-supervised mediation. If your informal discussions are unsuccessful, the
                        Court will conduct the conference but will expect the parties to apprise her of the status of
                        their ongoing settlement discussions. Because of the volume of settlement conferences
                        conducted by Judge Valdez, once a settlement conference date has been agreed upon, no
                        continuance will be granted without a motion showing extreme hardship. Mailed notice
                        (lp, ) (Entered: 07/31/2018)
  08/02/2018            49 MINUTE entry before the Honorable Maria Valdez: The Court has received an email that
                           the settlement conference date of 8/14/18, given during the status hearing on 7/31/18, does
                           not work for all parties. In light of this, the settlement conference set for 8/14/18 at 1:00
                           p.m. before Judge Rodovich is hereby stricken and reset to 1/9/19 at 2:00 p.m. before
                           Judge Valdez. Mailed notice (lp, ) (Entered: 08/02/2018)
  08/08/2018            50 MOTION by Plaintiff Lisa Madigan to Set Defendants' Complaint Response Date and
                           Briefing Schedule on Motion for Preliminary Injunction (Vandam, Jeffrey) (Entered:
                           08/08/2018)
  08/08/2018            51 NOTICE of Motion by Jeffrey J Vandam for presentment of motion for miscellaneous
                           relief 50 before Honorable Andrea R. Wood on 8/16/2018 at 09:00 AM. (Vandam, Jeffrey)
                           (Entered: 08/08/2018)
  08/16/2018            52 PRO SE Appearance by Defendant Dennis Toeppen. (ks, ) (Entered: 08/17/2018)
  08/16/2018            53 MINUTE entry before the Honorable Andrea R. Wood: Motion and Status hearing held.
                           Counsel for Plaintiff appeared and Defendant Dennis Toeppen appeared pro se. The Court
                           notes that attorney James Earl Long III has filed motions to withdraw as counsel for
                           Defendants 42 43 , but did not appear to present the motion. Attorney Long is advised that
                           (1) motions are to be noticed for hearing on one of the judge's scheduled motion hearing
                           days at least three business days after the motion is filed, (2) a party that files a motion is
                           expected to appear in court unless the Court orders otherwise, and (3) failure to appear for
                           the motion hearing may result in the motion being summarily denied. Attorney Long shall
                           appear in person at the next status hearing so that the issue of Defendants' representation
                           may be resolved. Plaintiff's motion to set Defendants' complaint response date and briefing
                           schedule on motion for preliminary injunction 50 is continued to the next status hearing.
                           As stated on the record, Defendants' shall answer or otherwise respond to the complaint by
                           9/13/2018. The Court will consider appointment of counsel through the Settlement
                           Assistance Program for Pro Se Litigants to represent Defendant Dennis Toeppen for
                           purposes of settlement negotiations only. Status hearing set for 9/4/2018 at 9:00 AM.
                           Mailed notice (ef, ) (Entered: 08/20/2018)
  08/20/2018            54 MINUTE entry before the Honorable Maria Valdez: Status hearing set for 12/18/19 at
                           10:00 a.m. to report on settlement progress in light of the pending settlement conference.
                           Mailed notice (lp, ) (Entered: 08/20/2018)
  08/20/2018            55 MINUTE entry before the Honorable Maria Valdez: Minute entry dated 8/20/18, docket
                           entry 54 is amended as follows: Status hearing set for 12/18/18 at 10:00 a.m. to report on
                           settlement progress in light of the pending settlement conference. Mailed notice (lp, )
                           (Entered: 08/20/2018)
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?805722971641085-L_1_0-1                                                    7/9
11/2/2018                              CM/ECF#:
               Case: 1:18-cv-02861 Document   LIVE,
                                                73 Ver 6.2.2 -11/02/18
                                                    Filed:     U.S. District Court,
                                                                             PageNorthern
                                                                                    13 ofIllinois
                                                                                            15 PageID #:1042
  08/20/2018            56 MOTION by Defendant Dennis Toeppen to file using CM/ECF. (jh, ) (Entered:
                           08/22/2018)
  08/20/2018            57 NOTICE by Dennis Toeppen of consent to Attorney, James E. Long's Motion to withdraw.
                           (jh, ) (Entered: 08/22/2018)
  08/21/2018            58 MOTION by Defendant Dennis Toeppen to File Using CM/ECF. (eaa, ) (Entered:
                           08/23/2018)
  08/21/2018            59 NOTICE of Consent to Attorney, James E. Long's Motion to Withdraw by Dennis
                           Toeppen. (eaa, ) (Entered: 08/23/2018)
  08/27/2018            60 MINUTE entry before the Honorable Andrea R. Wood: Motion Hearing set for 9/4/2018 at
                           09:00 AM. The parties are reminded that Judge Wood requires all motions to be noticed
                           for hearing on one of her scheduled motion hearing days at least three business days after
                           the motion is filed. Mailed notice (ef, ) (Entered: 08/27/2018)
  08/28/2018            61 MOTION by Attorney James E. Long to Enter order allowing withdrawal without hearing,
                           or in the alternative to excuse appearance at the September 4, 2018, status hearing or in the
                           alternative allow telephonic appearance or alternatively continue status hearing for
                           Allerton Charter Coach, Inc., Suburban Express, Inc., Dennis Toeppen. (Long, James)
                           (Docket Text Modified on 8/29/2018 by Clerk's Office). (eaa, ). (Entered: 08/28/2018)
  08/30/2018            62 NOTICE of Motion by James Earl Long, III for presentment of motion to withdraw as
                           attorney, 42 before Honorable Andrea R. Wood on 9/4/2018 at 09:00 AM. (Long, James)
                           (Entered: 08/30/2018)
  09/04/2018            63 MINUTE entry before the Honorable Andrea R. Wood: Status hearing held on 9/4/2018.
                           Defendants' counsel James Long's motion 61 to allow telephonic appearance is granted
                           and Mr. Long appeared telephonically. Mr. Long's motions 42 43 to withdraw as counsel
                           for defendants are granted. Defendant Toeppen requests, without objection, an extension of
                           the Agreed Temporary Restraining Order. By agreement, the Court extends the Agreed
                           Temporary Restraining Order 22 to 10/11/2018. Settlement conference tentatively set for
                           10/9/2018 at 1:30 p.m. Plaintiff's settlement letter shall be delivered to Defendants, with a
                           copy delivered to the Court, in chambers, on or before 9/11/2018. Defendants' settlement
                           letter shall be delivered to Plaintiff, with a copy delivered to the Court, on or before
                           9/25/2018. The Court will consider assigning defendants settlement assistance counsel and
                           will issue a separate order providing the parties with further guidance regarding settlement
                           procedures and whether settlement assistance counsel will be appointed. Plaintiff's Motion
                           40 for Preliminary Injunction is entered and continued. Plaintiff's Motion 50 to set
                           Defendants' Complaint Response Date and Briefing Schedule on Motion for Preliminary
                           Injunction is taken under advisement. Defendant Dennis Toeppen's motions 56 58 to File
                           Using CM/ECF are denied without prejudice. Defendant Toeppen is directed to the Clerk's
                           office to obtain instructions on the e-filing process. Mailed notice (cn). (Entered:
                           09/04/2018)
  09/13/2018            64 MOTION by Attorney Elizabeth Hady to withdraw as attorney for Lisa Madigan. No party
                           information provided (Hady, Elizabeth) (Entered: 09/13/2018)
  09/13/2018            65 NOTICE of Motion by Elizabeth Mary Hady for presentment of motion to withdraw as
                           attorney 64 before Honorable Andrea R. Wood on 9/18/2018 at 09:00 AM. (Hady,
                           Elizabeth) (Entered: 09/13/2018)
  09/17/2018            66 MINUTE entry before the Honorable Andrea R. Wood: Motion by counsel to withdraw as
                           attorney 64 is granted. Attorney Elizabeth Mary Hady withdrawn as counsel of record. The
                           motion presentment date of 9/18/2018 is stricken; parties need not appear. Mailed notice
                           (ef, ) (Entered: 09/17/2018)

https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?805722971641085-L_1_0-1                                                8/9
11/2/2018                          CM/ECF#:
           Case: 1:18-cv-02861 Document   LIVE,
                                            73 Ver  6.2.2 -11/02/18
                                                 Filed:     U.S. District Court,
                                                                          PageNorthern
                                                                                 14 ofIllinois
                                                                                         15 PageID #:1043
  09/25/2018    67 SEALED financial affidavit filed by Defendant Dennis Toeppen. (pjg, ) (Entered:
                    09/25/2018)
  09/25/2018            68 SEALED EXHIBIT by Defendant Dennis Toeppen regarding sealed document 67 . (td, )
                           (Entered: 10/22/2018)
  10/09/2018            71 MINUTE entry before the Honorable Andrea R. Wood: Settlement conference held and
                           continued. No settlement was reached but the parties agreed to continue negotiations. With
                           the agreement of the parties, the Court extends the Temporary Restraining Order 22 to
                           10/26/2018 to allow for further settlement discussions. The Court will set a date to
                           continue the settlement conference by separate order. Mailed notice (ef, ) (Entered:
                           10/25/2018)
  10/22/2018            69 MINUTE entry before the Honorable Andrea R. Wood: The Court has been able to recruit
                           a settlement assistance counsel to assist Defendants with further settlement discussions.
                           This will be a limited appearance for purposes of settlement negotiations only. As the
                           attorney is not available for a settlement conference until next week, the Court
                           recommends that the parties agree to extend the Agreed Temporary Restraining Order
                           currently in effect 22 until 11/2/2018 and that a settlement conference with the Court be set
                           for the week of 10/29/2018. The parties each shall e-mail the courtroom deputy at
                           Enjoli_Fletcher@ilnd.uscourts.gov, by no later than 12 noon on 10/23/2018, to indicate
                           whether they agree to such a schedule. Mailed notice (ef, ) (Entered: 10/22/2018)
  10/24/2018            70 MINUTE entry before the Honorable Andrea R. Wood: The Court will appoint counsel
                           from the Settlement Assistance Program for Pro Se Litigants to represent Defendant
                           Dennis Toeppen for purposes of settlement negotiations only. Mailed notice (ef, ) (Entered:
                           10/24/2018)
  10/25/2018            72 MINUTE entry before the Honorable Andrea R. Wood: With the agreement of the parties,
                           the Court extends the Agreed Temporary Restraining Order 22 to 11/2/2018 to allow for
                           further settlement discussions. Notwithstanding the agreed upon extension, Defendant
                           Toeppen has requested that the continued settlement conference be set for sometime during
                           11/5/2018 - 11/8/2018. Defendant Toeppen has requested this accommodation due to his
                           mother's illness, work schedule, and so that his court-appointed settlement assistance
                           counsel will have time to review this matter. Accordingly, the Court recommends that the
                           parties agree to extend the current schedule by one additional week such that: (1) the
                           Agreed Temporary Restraining Order 22 currently in effect is extended until 11/9/2018,
                           and (2) a settlement conference will be set for the week of 11/5/2018. The parties each
                           shall e-mail the courtroom deputy at Enjoli_Fletcher@ilnd.uscourts.gov, by no later than
                           12 noon on 10/26/2018, to indicate whether they agree to such a schedule and, if so, which
                           afternoons during the week of 11/5/2018 they are unavailable for a settlement conference.
                           The parties shall copy Mr. Toeppen and all counsel of record on their e-mails to Ms.
                           Fletcher. Mailed notice (ef, ) (Entered: 10/25/2018)



                                                          PACER Service Center
                                                              Transaction Receipt
                                                                 11/02/2018 16:20:25
                                    PACER
                                                      mchimientiag:5386803:0 Client Code:
                                    Login:
                                                                               Search       1:18-cv-
                                    Description:      Docket Report
                                                                               Criteria:    02861
                                    Billable
                                                      9                        Cost:        0.90
                                    Pages:

https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?805722971641085-L_1_0-1                                                9/9
  Case: 1:18-cv-02861 Document #: 73 Filed: 11/02/18 Page 15 of 15 PageID #:1044



                         CERTIFICATE OF SERVICE

I, Matthew V. Chimienti, an attorney, certify that on November 2, 2018 I caused the
foregoing Motion for Entry of Default to be electronically filed via the Court’s
CM/ECF system and thereby served on all counsel and pro se litigants of record.

                                            /s/ Matthew V. Chimienti
                                            Assistant Attorney General
